DETAILED ACTION
This Office Action is in reply to Applicants response after Non-Final rejection received on July 27, 2022.  Claim(s) 1-3, 5-9, and 11-12 is/are currently pending in the instant application.  The application claim priority to Japanese patent application JP2019-228676 filed on December 18, 2019.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Examiner acknowledges the Applicants amendments to claims 1, 3, 5, 7, 9, and 11 in the response filed on 07/27/2022.  Claims 4 and 10 have also been canceled at this time. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-3, 5-9, and 11-12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Claims  1-3, 5-9, and 11-12 are directed to one of the four statutory classes of invention (e.g. process, machine, manufacture, or composition of matter).  The claims include a system, method, or product and is a method for verifying a schedule which is a process (Step 1: YES).

The Examiner has identified independent method Claim 7 as the claim that represents the claimed invention for analysis and is similar to independent system Claim 1.  Claim 7 recites the limitations of (abstract ideas highlighted in italics and additional elements highlighted in bold).
the scheduling system being configured to generate, in a case of receiving input of target data including a plurality of entries each being data on a target to be scheduled and including a plurality of data items, the schedule formed of the plurality of entries, which are ordered by using a model for calculating an entry selection probability based on a feature amount calculated based on values of the plurality of data items included in the one of the plurality of entries, 
the computer system including at least one computer including: 
an arithmetic device; a storage device coupled to the arithmetic device; and an interface coupled to the arithmetic device, 
the computer system being configured to manage information on the model, the method of verifying a scheduling system including: 
a first step of selecting, by the arithmetic device, at least one of the plurality of entries form the target data for verification; 
a second step of calculating, by the arithmetic device, a feature amount based on the values of the plurality of data items included in the selected at least one of the plurality of entries, and generating feature amount data formed of the calculated feature amount; 
a third step of estimating, by the arithmetic device, a feature amount to be handled by the model, which is a feature amount not included in the feature amount data; 
a fourth step of calculating, by the arithmetic device, an entry selection probability by using the information on the model, the feature amount data, and the feature amount calculated in the third step, and outputting the entry selection probability as a selection probability calculation result; and 
a fifth step of executing, by the arithmetic device, selection processing of selecting a candidate entry to be included in the schedule based on the selection probability calculation result, generating search range information indicating a search range of the scheduling system based on a result of the selection processing, and outputting the search range information as a verification result,
wherein the computer system is configured to manage learning data used for generating the model, 
wherein the model is a neural network trained using the learning data, and 
wherein the first step includes: 
analyzing, by the arithmetic device, the learning data; and 
determining, by the arithmetic device, based on a result of the analysis, a number of entries to be selected from the target data for verification.

These limitations, under their broadest reasonable interpretation, cover performance of the limitation as mental processes.  Collecting data, performing calculations, estimating and calculating probability, and selecting a search range to verify a result recites concepts performed in the human mind. But for the “computer system” including, “the arithmetic deice”, “storage device”, “interface”, and “neural network” language, the claim encompasses a user simply collecting target data and performing calculations for estimating and predicting probability for scheduling optimal production based on the data.  The mere nominal recitation of a generic computer system [processor, storage, and interface] and generic machine learning [neural network] does not take the claim limitations out of the mental processes grouping. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a concept performed in the human mind, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.  The computer system with arithmetic device, storage device, and interface in Claim 1 is just applying generic computer components to the recited abstract limitations.  Claims 1 and 7 are also abstract for similar reasons. (Step 2A-Prong 1: YES. The claims are abstract)

This judicial exception is not integrated into a practical application. In particular, the claims only recite a computer include arithmetic device, storage device, and interface (Claims 1 and 7). The computer hardware is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Therefore, claims1 and 7 are directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)

The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer hardware amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  See Applicant’s specification page, 8 para. [01] about implantation using general purpose or special purpose computing devices [The computer 100 includes a processor 200, a memory 201, and a communication device 202.] and pgs. 15-16 about the neural network [the learning module 111 inputs, to a neural network as illustrated in FIG. 6, the feature amounts included in the feature amount data which corresponds to the input data, and calculates the probability of selecting each entry. Further, the learning module 111 selects an entry based on the selection probability. The learning module 111 updates the weight of the neural network based on an error between the selection result and the true/false flag of the feature amount data, and reflects the update result in the model information 120. The model may not be a neural network.] and MPEP 2106.05(f) where applying a computer as a tool is not indicative of significantly more.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  Thus claims 1 and 7 are not patent eligible. (Step 2B: NO. The claims do not provide significantly more)  

Dependent claims 2-3, 5-6, 8-9 and 11-12 further define the abstract idea that is present in their respective independent claims 1 and 7 and thus correspond to Mental Processes and hence are abstract for the reasons presented above.  The dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.  Therefore, the claims 2-3, 5-6, 8-9 and 11-12 are directed to an abstract idea.  Thus, the claims 1-3, 5-9, and 11-12 are not patent-eligible.
Response to Arguments
The Applicants arguments (Remarks pages 8-10) begin with the rejection under 35 U.S.C. § 101.  The Applicant traverses the rejection and submits that the claim amendments include training of a neural network using learning data to provide a model for calculating selection probability based on calculated feature amounts.  The Applicants argue that the amendment amounts to significantly more than the abstract idea and requests the rejection to be withdrawn. 

The Examiner does not agree with the Applicant.  The claim amendment to add a neural network language to the claims is not sufficient to overcome the rejection.  The language as included is generic machine learning which is applied to a known computer technique and known method for generating schedules for optimizing production requirements.  The inclusion of a generic neural network is not more than using a generic computer to perform the otherwise abstract idea. 

Next the arguments move to the rejection under 35 U.S.C. § 102.  The Applicant argues that the claim amendments are not found in the reference of KR2014/0102940A.  

	The Examiner agrees with the arguments based on the amendments to at least independent claims 1 and 7.  The rejection is withdrawn at this time. 

	In summary, the rejection under 35 U.S.C. § 102 has been withdrawn.  The amendment and arguments presented with respect to the rejection under 35 U.S.C. § 101 are not persuasive and the rejection still stands.  
 
	
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DYLAN C WHITE whose telephone number is (571)272-1406. The examiner can normally be reached M-F 5:30-3:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant may use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice or is encouraged to call the Examiner at the phone number listed above.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Stamber can be reached on 5712726724. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DYLAN C WHITE/Primary Examiner, Art Unit 3683                                                                                                                                                                                                        August 27, 2022